DETAILED ACTION
Applicant’s preliminary amendment, filed July 2, 2019, is fully acknowledged by the Examiner. Currently, claims 21-40 are pending and newly added with claims 1-20 cancelled. The following is a complete response to the July 2, 2019 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22, 23, 33 and 34, each claim recites the limitation of “outputs” therein. This language results in the claim recited method-like language in an apparatus claim. The scope of each claim is indefinite because it is unclear if infringement of the claim occurs when a system capable of providing the claimed functionality is provided, or only once the system is 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 22, 24-27, 30-33, 35-37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bek et al. (US Pat. No. 7,422,587 B2) further in view of Subramaniam et al. (US Pat. No. 8,702,693 B2) and Elmouelhi et al. (US Pat. Pub. 2008/0269737 A1).
Regarding claim 21, Bek provides for a microwave ablation system comprising a coolant supply (apparatus 44), an electrosurgical generator (generator 38), an antenna assembly operably coupled to the coolant supply and the electrosurgical generator (10 via the couplings at the handle 12), the antenna assembly including a temperature sensor configured to sense a temperature (sensor 82) of cooling fluid received from the coolant supply ; and a feedback control system operably coupled to the electrosurgical generator and the antenna assembly (controller 58) and including a pressure transducer (transducer 70), the feedback control system configured to: receive a signal corresponding to the sensed temperature (see col. 6; 14-27 disclosing the controller 52 functioning to controller RF delivery as well as the delivery of fluid) receive a signal corresponding to the sensed temperature of cooling fluid in the antenna assembly; control a rate of fluid flow of the cooling fluid from the coolant supply to the antenna assembly (again, see col. 6; 14-27 disclosing the controller 52 functioning to controller RF delivery as well as the delivery of fluid) based on the signal corresponding to the sensed temperature of cooling fluid in the antenna assembly; detect a pressure level of cooling fluid via the pressure transducer (see col. 9; 18-20 discussing the sensing of pressure via 70).
 While Bek contemplates the use of a temperature sensor and for the sensor to provide feedback to the control to control the rate of fluid to the antenna assembly, Bek fails to specifically contemplate that the temperature sensor function to sense a temperature of cooling fluid received from the cooling supply and for the control to be based on the signal corresponding to the sensed temperature of cooling fluid in the antenna assembly.  Subramaniam discloses a similar device as that of Bek and specifically contemplates measuring a temperature of the fluid within a treatment device (via sensor 144 in fluid communication with the fluid flowing within the device as in figure 6), and further provides the use of the feedback to control a rate of fluid based on the temperature of cooling fluid in a surgical device (see cols. 6 and 7 discussing the use of the temperature data to control the fluid flow through the device). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the functionality of the controller to provide for sensing of temperature and controlling of fluid flow through the microwave ablation system. Bek is specifically concerned with an open system for irrigation at the distal end of the device, and with Subramaniam providing for a known method of providing for conservation of the total amount of fluid being used during treatment while also ensuring that a critical temperature threshold is observed. This would provide for the desired fluid flow in Bek while also ensuring that no negative effects such as charring or burning of tissue are caused by the device during treatment.
Subramaniam fails to cure the deficiencies in Bek with respect to the functionality of the controller to trigger a shut-off of the electrosurgical generator based on the detected pressure level of cooling fluid falling below a threshold. Elmouelhi contemplates the use of a pressure transducer in combination with an ablation device. Elmouelhi specifically contemplates the detection of fluid issues within the system and for the subsequent termination of ablation therapy is such an issue exists (see [0096]). Furthermore, Elmouelhi contemplates that the flow issues can include a blockage in the fluid tubing such as a kink (see [0025]), and that such sensing is accomplished by a pressure sensor (see [0028]). 

Regarding claim 22, Bek further provides for the inclusion of a pressure relief valve (76). In view of the combination with Elmouelhi above, the combined pressure transducer would further function to output a signal at a pressure below a burst pressure of a pressure relief valve to indicate to the electrosurgical generator that the antenna assembly has cooling fluid flowing therethrough (via the disclosure in [0031]-[0036] of Elmouelhi discussing the use of the transducer to sense and ensure cooling fluid flowing the antenna assembly).
	Regarding claim 24, Bek provides for a flow-control device configured to control a flow of cooling fluid from the coolant supply (valve 78).
Regarding claim 25, Bek provides for that the flow-control device includes a valve (78) and an electro-mechanical actuator (actuator functioning in communication with the controller to open/close the 78 as recited in col. 9; 35-45).
Regarding claim 26, Bek provides that the flow-control device is configured to selectively adjust the rate of fluid flow in response to at least one electrical signal received from 
Regarding claim 27, Bek provides that the temperature sensor is disposed within a radiating portion of the antenna assembly (with 82 at the distal end of the device and radiates energy into tissue).
Regarding claim 30, in view of the combination with Elmouelhi above, the feedback control system is further configured to control at least one operating parameter associated with the electrosurgical generator (via the terminating of the energy per the combination).
Regarding claim 31, the combination in the rejections above provide for the adjusting of an operating parameter including the power, current, voltage, mode of operation and duration. Bek further provides for the use of microwave energy (see col. 5; 12-15).
Regarding claim 32, Bek provides for control system (controller 58) for controlling a coolant supply and an electrosurgical generator, the feedback control system comprising: a temperature sensor (sensor 82), a pressure transducer (70); and a processor (processor of controller 58) operably coupled to the pressure transducer and the temperature sensor (via the operative connections described throughout for the processor to receive feedback and control the system via temperature and pressure data), the processor configured to: receive a signal corresponding to a sensed temperature of cooling fluid; control a rate of fluid flow of cooling fluid from the coolant supply based on the signal corresponding to the sensed temperature of cooling fluid; detect a pressure level of cooling fluid via the pressure transducer (via the receiving of data from the transducer 70), and trigger a shut-off of the electrosurgical generator based on the detected pressure level of cooling fluid falling below a threshold.
76). In view of the combination with Elmouelhi above, the combined pressure transducer would further function to output a signal at a pressure below a burst pressure of a pressure relief valve to indicate to the electrosurgical generator that the antenna assembly has cooling fluid flowing therethrough (via the disclosure in [0031]-[0036] of Elmouelhi discussing the use of the transducer to sense and ensure cooling fluid flowing the antenna assembly).
Regarding claim 35, Bek provides for a flow-control device configured to control a flow of cooling fluid from the coolant supply (valve 78).
Regarding claim 36, Bek provides for that the flow-control device includes a valve (78) and an electro-mechanical actuator (actuator functioning in communication with the controller to open/close the 78 as recited in col. 9; 35-45).
Regarding claim 37, Bek provides that the flow-control device is configured to selectively adjust the rate of fluid flow in response to at least one electrical signal received from the temperature sensor (see at least col. 6; 14-27 providing that the controlling functions to the delivery of fluid based).
Regarding claim 39, in view of the combination with Elmouelhi above, the feedback control system is further configured to control at least one operating parameter associated with the electrosurgical generator (via the terminating of the energy per the combination).
Regarding claim 40, the combination in the rejections above provide for the adjusting of an operating parameter including the power, current, voltage, mode of operation and duration. Bek further provides for the use of microwave energy (see col. 5; 12-15).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bek et al. (US Pat. No. 7,422,587 B2) further in view of Subramaniam et al. (US Pat. No. 8,702,693 B2)  as applied to claim 21 above, and further in view of Eshel (US Pat. No. 7,018,398).
Regarding claim 28, while the teaching of Bek provides for the use of a temperature sensor, Bek fails to provide that the temperature sensor is disposed within a fluid return port of the antenna assembly. Elmouelhi fails to cure this deficiency. Eshel discloses a similar medical device for hypothermia treatment and specifically teaches for at least one temperature sensor (50, 60) disposed in a fluid return port defined in a hub (fluid hub 17 with and without sensors 50/60 inside reservoir inlet housing 28 and bladder inlet housing 38, see col. 6; 35-45 and figures 4-6). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to configure the hub of Bek to have an additional fluid port, as described in Eshel, for the purpose of providing different monitoring mechanisms capable of integrating with temperature sensors. Integrating the sensor(s) with inlet ports coupled to a distal radiating apparatus would allow for effective control of temperature before fluid circulation thereby ensuring for accurate flow control through the device based on the feedback from the temperature sensor(s) to the controller.
Claims 29 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bek et al. (US Pat. No. 7,422,587 B2) further in view of Subramaniam et al. (US Pat. No. 8,702,693 B2) and Elmouelhi et al. (US Pat. Pub. 2008/0269737 A1) as applied to claims 21 and 32 respectively above, and further in view of Rudie (US Pat. No. 5,300,099).
Regarding claims 29 and 38, neither Bek nor Elmouelhi provide that the coolant supply includes a closed loop configuration such that cooling fluid does not contact tissue, the closed loop configuration having a first coolant path leading to the antenna assembly and a second coolant path leading from the antenna assembly. 
94a/b) leading to an antenna assembly and a second fluid path leading back to the source of fluid (96a/b). Rudie further provides for such an arrangement to utilize a pressure sensor (186) to monitor fluid pressure. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a second fluid path leading from the radiating assembly back to the fluid source as in Rudie to provide for a closed fluid system such that coolant fluid used to inflate the balloon does not contact tissue. The Examiner is of the position that the utilization of a closed fluid inflation system would provide an advantage of utilizing the balloon of Bek to provide for a desired amount of cooling at the target site independent of the inflation of the balloon thereby resulting in better control of the inflation pressure of the balloon along with the cooling of tissue due to the independent control over each parameter.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  During the search of the prior art of record, Bek, Elmouelhi, Subramaniam, Eshel and Rudie were cited by the Examiner as the closest prior art to the instant claims. Additionally, Watson (US Pat. No. 8,187,261 B2) was identified by the Examiner as particularly pertinent to the instant claims. However, upon review of the prior art, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in claims 23 and 34. Specifically, while the generation of an error condition due to feedback is known in the prior art such as via the combined feedback described above to shut off energy delivery, the Examiner has failed to find the specific output of a signal indicative of an error code that is based on an elapsed time exceeding a predetermined threshold for receiving the detected pressure level. The error sensing in the cited prior art is not based on any elapsed time or predetermined threshold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794